Citation Nr: 1607542	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at a hearing before a hearing officer at the RO in December 2013.  A transcript of the hearing is of record.

The Veteran's November 2012 notice of disagreement (NOD) originally included an appeal of the Veteran's right knee disability, but this claim was withdrawn before the case was certified to the Board.  Therefore, the right knee disability is not before the Board

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to allow for the scheduling of a videoconference hearing before the Board at the RO.  In a June 2014 VA Form 9, the Veteran requested to appear at a videoconference hearing before the Board.  There is no indication that the Veteran has been scheduled for the requested hearing, nor has he withdrawn the hearing request.  The Veteran is entitled to a hearing under 38 C.F.R. §§ 20.700 and 20.704 (2015) and upon remand, the hearing should be scheduled. 

Of additional note, the Veteran's original claim only listed PTSD; however, at the RO hearing in December 2013, the Veteran made an additional claim for service-connected depression.  The Veteran was diagnosed with unspecified depressive disorder in a February 2014 Huntington VA Medical Center (VAMC) mental health consultation note.  Because a veteran without medical expertise is not competent to diagnose his condition, a claim for mental disability is not limited to the disability claimed but rather incorporates any mental disability reasonably encompassed by the evidence in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's depression claim is thus incorporated in his previous PTSD claim because the psychiatric disabilities share symptomatology.   

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing before a Veterans Law Judge at the local RO, following the usual procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




